*709Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of Motor Vehicles of the State of New York, dated January 24,1982, which, after a hearing, found petitioner to be in violation of 15 NYCRR 82.4 (a) (11) and imposed a civil penalty of $100. Determination confirmed and proceeding dismissed on the merits, with costs. There is substantial evidence in the record to support the commissioner’s determination that petitioner had engaged in a course of conduct which unduly delayed or impaired its insured’s right to a fair recovery (see Matter of Purdy v Kreisberg, 47 NY2d 354; 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 179; Matter of Pell v Board of Educ., 34 NY2d 222). We have considered petitioner’s other contentions and find them to be without merit. Titone, J. P., Thompson, O’Connor and Rubin, JJ., concur.